Citation Nr: 0704444	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-16 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased evaluation for bilateral 
accessory navicular bones, postoperative with plantar 
keratosis and flatfeet, currently assigned a 10 percent 
disability evaluation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1979 to June 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2001, 
and that development was completed by the RO.  The case has 
since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was last 
afforded a VA examination in September 2000 in connection 
with her claim for an increased evaluation for her service-
connected bilateral foot disability.  However, the veteran's 
representative submitted a brief in November 2006 in which he 
claimed that the veteran's bilateral foot disorder had 
worsened since her last examination and that a current 
examination was necessary.  The Board does observe that 
additional treatment records were associated with the claims 
file subsequent to the September 2000 VA examination, which 
document the veteran as having sought treatment for her feet.  
When a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected bilateral foot disorder.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a 
corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of her 
service-connected bilateral foot 
disability.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected bilateral 
foot disability.  The examiner should 
report all signs and symptoms 
necessary for rating the veteran's 
bilateral foot disability under the 
rating criteria.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


